DETAILED ACTION
Allowable Subject Matter
Claims 1-23 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:
(claim 1) a firearm comprising: a lower frame including a trigger and a grip; an upper frame including a barrel and a bolt and, particularly, configured for movement away from the lower frame; and a magazine receptacle configured to receive a magazine and, particularly, positioned between the upper and lower frames;
(claim 21) a firearm comprising: a lower frame including a trigger and a grip; an upper frame including a barrel and a bolt and, particularly, configured for movement away from the lower frame; and a horizontal planar space defining a magazine receptacle configured to receive a magazine and, particularly, positioned between the upper and lower frames;
(claim 22) a firearm comprising: a lower frame including a trigger and a grip; an upper frame including a barrel and a bolt; a magazine receptacle configured to receive a magazine and, particularly, positioned between the upper and lower frames; and, particularly, the magazine receptacle being an elongated space enclosed at forward and rear ends; and,
(claim 23) a firearm comprising: a lower frame including a trigger and a grip; an upper frame including a barrel and a bolt; a magazine receptacle configured to receive a magazine and, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
29-Sep-21